Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-39 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 2018/0228006, hereinafter “Baker”) in view of Barna et al. (US 2021/0045220 A1, hereinafter “Barna”).  

Regarding claim 1, Baker discloses a control device for controlling a lighting unit of a lighting device, comprising: 
a communication unit operable to communicatively connect with a remote controller ([0028]: remote control 170) via a first wireless network ([0142], [0143]: wireless communication signal 1224) and operable to communicatively connect with a mobile device via a second wireless network ([0142], [0143]: wireless communication signal 1226); and 
a controller coupled to the communication unit and the lighting device, and configured to control the lighting device based on at least one of the signals received by the communication unit from the remote controller and the mobile device ([0009], [0028] and [0030]: controller for lighting load and controls the signals received by communications including remote control 170 and mobile application connect to the network), and
wherein the first wireless network and the second wireless network operate at different bandwidths ([0133]: the remote network server being the second wireless network may be a cloud server and the intermediary device being the first wireless network would be the system controller and/or a router device which could be Wi-Fi or other bands). 
However, Baker does not explicitly disclose:
wherein the control device is housed within the lighting device.
In analogues art, Barna teaches wherein the control device is housed within the lighting device ([0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the integration of the controller with the lighting device with the mechanism of the control device of Baker to enable an enclosed housing of the lighting control unit being local with the lighting device ([0082]). 

Regarding claim 2, Baker discloses the control device of claim 1, wherein the lighting device further comprises: 
a lighting unit ([0160]: one or more lighting units); 
a microphone configured to acquire a first audio ([0160]: microphone device acquire first wake word); and 
a speaker ([0142]: speaker 1232), 
wherein the controller is configured to adjust a volume of the speaker in response to a signal from the remote controller ([0092]: volume level adjust, [0035]: a user may associate a remote control device with a lighting control device by holding a button on the remote control device and saying “associate remote control”. In addition, the user may adjust operational settings of the control devices using voice commands, claim 49: volume indication received by voice command for the second control device). 
Regarding claim 3, Baker discloses the control device of claim 2, wherein the controller is further configured to control the communication unit to: 
transmit the first audio to the remote controller via the first wireless network ([0035]: voice command to remote control); 
receive a second audio from the remote controller via the first wireless network ([0035], [0036]: variation of different control may be made by the voice command); and
receive a third audio from the mobile device via the second wireless network ([0147], [0050]: signal from cloud as voice service data being the third audio data can be from mobile device).  

Regarding claim 4, Baker discloses the control device of claim 3, wherein the controller is further configured to control the speaker to output the second audio from the remote controller in response to a signal from the remote controller or to output the third audio from the mobile device in response to a signal from the mobile device ([0050]: mobile voice service is used to out put the third audio (such as via Alexa) from the mobile device, and the speaker would be configured to output the second audio signal via the Wi-Fi from the remote controller). 

Regarding claim 5, Baker discloses the control device of claim 2, wherein the controller is further configured to control the lighting device to operate in different modes including a deep dim mode with a first brightness level, a dim mode with a second brightness level and a lighting mode with a third brightness level, in response to a signal from the remote controller ([0068], [0073], [0074]), 
wherein in the lighting mode, the microphone and the speaker are both activated ([0074], [0077]), and
wherein the second brightness level is higher than the first brightness level, and the third brightness level is higher than the second brightness level ([0074]: intensity level, also see [0077]).  

Regarding claim 6, Baker discloses the control device of claim 5, wherein the controller is further configured to control the lighting device to switch to the dim mode in response to an acquisition of the first audio by the microphone when operating in the deep dim mode ([0073]).  

Regarding claim 7, Baker discloses the control device of claim 1, wherein the 
automatically searching, by the communication unit of the remote controller ([0078]); and
establishing, by the communication unit a communicative connection with the remote controller via the first wireless when the remote controller is found ([0005]: A user may install one or more microphone devices to monitor the audio data (e.g., acoustic data), such as voice commands and ambient sounds, in the surrounding environment. The microphone devices may be configured to learn and/or detect sounds over time and make intelligent decisions based on the identified sounds). 

Regarding claim 8, Baker discloses the control device of claim 1, wherein the communication unit is further configured to automatically search the remote controller and to establish a communicativePage 3 of 13Appl. No. (To Be Assigned)Preliminary Amendment Under 37 C.F.R. § 1.115 connection with the remote controller via the first wireless network when the remote controller is found ([0035]: associate remote control). 

Regarding claim 9, Baker discloses the control device of claim 8, wherein the lighting device further comprises a remote controller pairing trigger for establishing the communicative connection with the remote controller via the first wireless network when the automatic communicative connection fails ([0046]). 

Regarding claim 10, Baker discloses the control device of claim 3, wherein the controller is further configured to interrupt the output of the third audio via the speaker in response to an acquisition of the second audio ([0083]) from the remote controller via the first wireless network and to control the speaker to output the received second audio ([0077]).  

Regarding claim 11, Baker discloses the control device of claim 3, wherein the communication unit is operable to communicatively connect with a plurality of the mobile devices via the second wireless network ([0142]; [0091]: multiple microphone devices); and 
the controller is further configured to control the speaker to output the last third audio from one of the plurality of the mobile device ([0147]; [0091]: multiple microphone devices).  

Regarding claim 12, Baker discloses a remote controller for communicating with a lighting device, comprises: 
a communication unit operable to communicatively connect with the lighting device ([0026]); 
a speaker configured to output a first audio from the lighting device ([0025]); and 
a microphone configured to acquire a second audio ([0032]), and see claim 1 for rejection of the limitations. 

Regarding claim 13, Baker discloses the remote controller of claim 12, wherein the first wireless network operates at a bandwidth less than 1GHz (note: Bluetooth is less than 1GHz, [0151]) and the second wireless network operates at a bandwidth of 2.4GHz ([0034]; [0090]: additional congestion mitigation options to reduce the bandwidth of acoustic data streamed from the microphone devices to the Internet, note: WiFi is 2.4 GHz, [0151]).  

Regarding claim 14, Baker discloses the remote controller of claim 12, wherein the communication unit of the remote controller ([0035]) is further configured to automatically search the lighting device and establish a communicative connection with the lighting device when the lighting device is found ([0046]: associate the acoustic signal to “turn on the lights” when the load control command finds the associated lights).  

Regarding claim 15, Baker discloses the remote controller of claim 14, wherein the remote controller is further configured to deactivate the automatic communicative connection when more than one lighting device is found by the communication unit of the remote controller ([0035]; [0129]: the controller will be deactivated because the occupancy is found and that the lighting devices would then be taken over by the other means as oppose to by automatic communication).  

Regarding claim 16, Baker discloses the remote controller of claim 15, wherein the remote controller further comprises: 
a pairing trigger configured to establish the communicative connection with the lighting device when the automatic communicative connection is deactivated ([0129]: the controller will be deactivated because the occupancy is found and that the lighting devices would then be taken over by the other means would be paired, the automatic communication is deactivated); 
a volume adjuster configured to adjust the volume of the speaker of the remote controller ([0078, [0035]) 
a voicing trigger configured to turn on the microphone of the remote controller to acquire the second audio and transmit it to the lighting device ([0079], [0035]); 
a connection status indicator configured to indicate a status of the communicative connection with the lighting device ([0079]: device failure sound); and 
a power state indicator configured to indicate a power status of the remote controller ([0083]).  

Regarding claim 17, Baker discloses the remote controller of claim 16, wherein the connection status indicator is further configured to flash when the communicative connection with the lighting device is disconnected ([0079]: reach end of life).  

Regarding claim 18, Baker discloses the remote controller of claim 12, wherein the remote controller further comprises a mode switching trigger configured to transmit a mode switching signal to the lighting device ([0152]). 

Regarding claim 19, Baker discloses a control device for the controlling a lighting unit of a lighting device, the lighting device comprises:
The lighting unit ([0160]: one or more lighting units);  
a microphone configured to acquire a first audio ([0160]: microphone device acquire first wake word); and 
a speaker ([0142]: speaker 1232) and
the control device ([0030]: 100) the comprises: 
a communication unit operable to communicatively connect with a remote controller via a first wireless network ([0028]: remote control 170; [0133]); and 
a controller coupled to the communication unit and the lighting device via a second wireless network, and configured to control the lighting device based on at least one of the signals received by the communication unit from the remote controller ([0009], [0028] and [0030]: controller for lighting load and controls the signals received by communications including remote control 170 and mobile application connect to the network; [0133]: first network being the remote network server may be a cloud server, the second communication device might be a system control or a router which can include the Wi-Fi, Bluetooth or etc.),
wherein the first wireless network and the second wireless network operate at different bandwidths.  See claim 1 for 103 rejection for the amended limitation. 

Regarding claim 20, Baker discloses the control device of claim 19, wherein the communication unit is further operable to communicatively connect with a mobile device, andPagc 6 of I 3Appl. No. (To Be Assigned) Preliminary Amendment Under 37 C.F.R. § 1. 15wherein the controller is further configured to control the speaker to output a second audio from the remote controller in response to a signal from the remote controller or to output a third audio from the mobile device in response to a signal from the mobile device  ([0050]: mobile voice service is used to out put the third audio (such as via Alexa) from the mobile device, and the speaker would be configured to output the second audio signal via the Wi-Fi from the remote controller).

Regarding claim 21, Baker discloses the control device of claim 20, wherein the controller is further configured to control the communication unit to: 
transmit the first audio to the remote controller ([0035]: voice command to remote control);
receive the second audio from the remote controller ([0035], [0036]: variation of different control may be made by the voice command); and
receive the third audio from the mobile device ([0147], [0050]: signal from cloud as voice service data being the third audio data can be from mobile device).  

Regarding claim 22, Baker discloses the control device of claim 20, wherein the controller is further configured to control the speaker to output the second audio from the remote controller in response to a signal from the remote controller or to output the third audio from the mobile device in response to a signal from the mobile device ([0050]: mobile voice service is used to out put the third audio (such as via Alexa) from the mobile device, and the speaker would be configured to output the second audio signal via the Wi-Fi from the remote a first brightness level controller). 

Regarding claim 23, Baker discloses the control device of claim 20, wherein the controller is further configured to control the lighting device to operate in different modes including a deep dim mode with a first brightness level, a dim mode with a second brightness level and a lighting mode with a third brightness level, in response to a signal from the remote controller ([0068], [0073], [0074]),
wherein in the lighting mode, the microphone and the speaker are both activated ([0074], [0077]), and
wherein the second brightness level is higher than the first brightness level, and the third brightness level is higher than the second brightness level ([0074]: intensity level, also see [0077]).  

Regarding claim 24, Baker discloses the control device of claim 23, wherein the controller is further configured to control the lighting device to switch to the dim mode in response to an acquisition of the first audio by the microphone when operating in the deep dim mode [0073], [0074], [0068]). 

Regarding claim 25, Baker discloses the control device of claim 20, wherein the controller is further configured to interrupt the output of the third audio via the speaker in response to an acquisition of the second audio from the remote controller ([0083]) and to control the speaker to output the received second audio ([0077]).  

Regarding claim 26, Baker discloses the control device of claim 20, wherein the communication unit is operable to communicatively connect with a plurality of the mobile devices ([0142]; [0091]: multiple microphone devices); and 
the controller is further configured to control the speaker to output the last third audio from one of the plurality of the mobile device ([0147]; [0091]: multiple microphone devices).  

Regarding claim 27, Baker discloses a lighting device, comprising: 
a lighting unit ([0160]: one or more lighting units); and 
the control device of claim 1. 

Regarding claim 28, Baker discloses a lighting system, comprising: 
a lighting device, comprising the control device of claim 1 (see claim 27); and 
a remote controller ([0028]: remote control 170) for communicating with the lighting device that comprises: 
a communication unit operable to communicatively connect with the lighting device ([0026]);
a Preliminary Amendment Under 37 C.F.R. § 1.115speaker configured to output a first audio from the lighting device ([0025]); and 
a microphone configured to acquire a second audio ([0032]).   

Regarding claim 29, Baker discloses a method for using a control device for controlling a light unit of a lighting device to control the lighting device, 
the control device of the lighting device including:
a communication unit ([0026]); and
a controller couple to the communication unit ([0009], [0028] and [0030]: controller for lighting load and controls the signals received by communications including remote control 170 and mobile application connect to the network), 
the method comprising: 
communicatively connecting, by the communication unit with a remote controller via a first wireless network ([0142], [0143]: wireless communication signal 1224) and operable to communicatively connect with at least one mobile device via a second wireless network ([0142], [0143]: wireless communication signal 1226); and 
communicatively connecting, by the communication unit with a mobile device via a second wireless network ([0009], [0028] and [0030]: controller for lighting load and controls the signals received by communications including remote control 170 and mobile application connect to the network), 
wherein the first wireless network and the second wireless network operate at different bandwidths ([0133]: the remote network server being the second wireless network may be a cloud server and the intermediary device being the first wireless network would be the system controller and/or a router device which could be Wi-Fi or other bands). 
See claim 1 for amended limitation. 

Regarding claim 30, Baker discloses the method of claim 29, 
wherein the lighting device further includes: 
a microphone configured to acquire a first audio ([0160]: microphone device acquire first wake word); and 
a speaker ([0142]: speaker 1232),   
the method further comprises: 
transmitting, by the communication unit the first audio to the remote controller via the first wireless network ([0035]: voice command to remote control); 
Page 9 of 13Appl. No. (To Be Assigned)Preliminary Amendment Under 37 C.F.R. § 1.115receiving, by the communication unit a second audio from the remote controller via the first wireless network ([0035], [0036]: variation of different control may be made by the voice command); and 
receiving, by the communication unit a third audio from the mobile device via the second wireless network ([0147], [0050]: signal from cloud as voice service data being the third audio data can be from mobile device). 

Regarding claim 31, Baker discloses the method of claim 30, further comprising:
outputting, by the speaker the second audio from the remote controller in response to a signal from the remote controller ([0050]: the speaker would be configured to output the second audio signal via the Wi-Fi from the remote controller); and 
outputting, by the speaker the third audio from the mobile device in response to a signal from the mobile device ([0050]: mobile voice service is used to out put the third audio (such as via Alexa) from the mobile device). 

Regarding claim 32, Baker discloses the method of claim 30, further comprising: 
controlling, by the controller the lighting device to operate in different modes including a deep dim mode with a first brightness level, a dim mode with a second brightness level and a lighting mode with a third brightness level, in response to a signal from the remote controller [0073], [0074]),
wherein in the lighting mode, the microphone and the speaker are both activated ([0074], [0077]), and
wherein the second brightness level is higher than the first brightness level, and the third brightness level is higher than the second brightness level ([0074]: intensity level, also see [0077]).  

Regarding claim 33, Baker discloses the method of claim 32, further comprising:
controlling, by the controller the lighting device to switch to the dim mode in response to an acquisition of the first audio by the microphone when operating in the deep dim mode ([0073]).  

Regarding claim 34, Baker discloses the method of claim 30, further comprising: 
adjusting, by the controller a volume of the speaker in response to a signal from the remote controller ([0078]).   

Regarding claim 35, Baker discloses the method of claim 29, further comprising:
automatically searching, by the communication unit of the remote controller ([0035]: associate remote control); and 
establishing, by the communication unit a communicative connection with the remote controller via the first wireless network when the remote controller is found ([0035]: associate remote control).

Regarding claim 36, Baker discloses the method of claim 30, further comprising:
interrupting, by the controller the output of the third audio via the speaker in response to an acquisition of the second audio from the remote controller via the first wireless network ([0083]); and outputting, by the speaker the received second audio ([0077]).   

Regarding claim 37, Baker discloses the method of claim 30, further comprising:
communicatively connecting, by the communication unit with a plurality of the mobile devices via the second wireless network ([0142]; [0091]: multiple microphone devices); and 
outputting, by the speaker the last third audio from one of the plurality of the mobile device ([0147]; [0091]: multiple microphone devices).  

Regarding claim 38, Baker discloses a lighting device, comprising: 
a lighting unit ([0160]: one or more lighting units); and 
the control device of claim 19 (see claim 19 rejection).  

Regarding claim 39, Baker discloses a lighting system, comprising:
a lighting device ([0160]: one or more lighting units), comprising the control device of claim 19 (see claim 19 rejection) and a remote controller for communicating with the lighting device that comprises ([0026]):
a communication unit operable to communicatively connect with the lighting device ([0026]); 
a speaker configured to output a first audio from the lighting device ([0025]); and 
a microphone configured to acquire a second audio ([0160]: microphone device acquire first wake word). 


Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the new limitation as amended. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA C KING/               Primary Examiner, Art Unit 2844     

5/13/2022